Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
To In view of the appeal brief filed on 04/07/2021, PROSECUTION IS HEREBY REOPENED.  new grounds of rejection are set forth below.
avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793                                                                                                                                                                                                        



                                                                                                                                                                                            

Response to Arguments presented in the Appeal Brief
	Applicant’s arguments, see pages 11-13 of the Appeal brief file 04/07/2021, with respect to rejection of claims under U.S.C. 103 have been fully considered and are persuasive.  The previous rejection of claims has been withdrawn and is substituted with new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the claims recite: “pulse duty cycle determined…so as to achieve and maintain the target average intensity and/or energy level at the target in accordance with an estimated time constant of the target tissue across all of the transducer element sets during their sequential operation”. This limitation could be understood in various ways depending on which part of the limitation the “and/or” corresponds. Does the “and/or” correspond to the entire phrase after it or only the “energy level” is considered to be affected by it? If the applicant intends to claim all the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 13-15, 19, 22, 23, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al. (US Publication No. 2004/0236253) hereinafter “Vortman” in view of Mayer et al. (U.S. Publication No. 2015/0105701) hereinafter “Mayer” and Thapliyal et al. (U.S. PG Pub. 2014/0324085) hereinafter “Thapliyal.
Regarding claims 1 and 19, Vortman discloses a system/method for delivering ultrasound energy to an internal anatomical target [system/method of Vortman; see abstract and FIG. 1], the system comprising: 
an ultrasound transducer [transducer 14; see [0024] and FIGS. 1-2] comprising a plurality of transducer elements [transducer elements 22; see [0025]] collectively operable as a phased array [see [0008] of Vortman]; 
a plurality of driver circuits [driver circuits 38-1,…,38-n; see FIG. 1], each of the driver circuits being connected to at least one of the transducer elements [22-1,..,22-n; see [0026] and FIG. 1];
[36-1,..36-m; see FIG. 1]; 
a switch matrix selectably coupling the driver circuits with the phase circuits [see [0031]-[0033] and [0041]-[0045] and FIGs. 3a-3c]; and 
a controller [controller 18; see FIG. 1 and [0029]] configured for
 (i) receiving as input at least one of a target average intensity level to be applied to the target, an energy level to be applied to the target or a temperature level in target [see [0036] of Vortman], 
(ii) identifying a plurality of sets of the transducer elements, each of the sets corresponding to a plurality of the transducer elements for focusing and/or shaping, as a phased array, ultrasound energy at the target across tissue intervening between the target and the ultrasound transducer[see [0041]-[0045] and FIGS. 3a-3c], and
 (iii) sequentially operating the transducer-element sets to apply and maintain the target average energy level at the target, [see [0031]-[0033] and [0041]-[0045 and FIGS. 3a-3c].  
Vortman does not expressly disclose changing the pulse width modulation pattern and duty cycle based at least in part, on the ultrasound energy generated to achieve and maintain the target average intensity level and/or energy level at the target in accordance with the estimated time constant of the target tissue.
Mayer, directed towards ablation of body tissue using ultrasound energy [see abstract of Mayer] discloses wherein the controller sequentially operates each of the transducer element sets in accordance with a pulse-width modulation pattern [see [0288] and [0292] discloses that pulse duration (i.e. pulse width) is one of the parameters that can be changed to achieve the proper output power for the device] having a duty cycle [see [0324]; duty cycle of the device is changed to achieve a certain energy level at the target tissue] determined based at least in part for a currently operated ultrasound transducer element set, on the ultrasound energy generated from the currently operated transducer element set and reaching the target so as to achieved and maintain the target average intensity level, energy level and/or temperature level at the target.
Thapliyal further discloses  in accordance with an estimated time constant of the target tissue [see [0055] and [0060] of Thapliyal disclosing that the duty cycle is changed to “control the average power delivered “ and “the duty cycle ranges from 0-100% with a repetition frequency that should be faster than the time constant of the tissue; so the duty cycle and pulse width of the beam are determined based on the time constant of the tissue; further [0060] discloses that “a variable duty cycle is preferable used to control the average power delivered”].  Further changing the pulse width modulation pattern and duty cycle of the emitted ultrasound energy is a matter of routine optimization and a person of ordinary level of skill in the art would have been able to use routine optimization to achieve the desired level of target average intensity level as set-forth in Thapliyal that this would avoid changes in penetration depth of the ultrasound.] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system/method of applying energy to the tissue of Vortman further and make the controller operates each of the transducer element sets in accordance with a pulse-width modulation pattern and change the pulse [see column 29, lines 1-5]
Regarding claim 2 and 27, Vortman further discloses that the phase circuits deliver signals having a discrete number of fixed phase shifts, and the controller is further configured to apply one of the fixed phase shifts to one of the transducer elements or to one of the transducer element sets [see [0037] of Vortman].  
Regarding claim 3 and 28, Vortman further discloses that the controller is further configured to adjust the fixed phase shifts based on one of the shaping of the ultrasound energy or a location of the target. [see [0041] of Vortman] 
23  	Regarding claim 6 and 22, Vortman further discloses that the MR unit is further configured to monitor a location and profile of the focus, the controller being configured to responsively operate the switch matrix to energize or ground selected ones of the transducer elements of each of the sets so as to reduce profile distortion of the focus. [see [0041]-[0045] of Vortman] 
Regarding claim 7 and 23, Vortman further discloses that the driver circuits are greater in number than the phase circuits, the controller selectively connecting each of the phase circuits to a plurality of the driver circuits. [see [0031] of Vortman] 
claim 8, Vortman further discloses that the switch matrix is a cross-point switch matrix [see [0033] of Vortman].  
Regarding claim 13, Vortman further discloses that the switch matrix is configured to couple the driver circuits to at least one of the phase circuits [see [0031] of Vortman], an electrical ground, or a voltage source having a fixed voltage.  
Regarding claim 14 and 29, Vortman further discloses that the controller is further configured to operate each of the transducer element sets to produce a point focus, a line focus or a ring-shaped focus at the target [see [0015] of Vortman] 
Regarding claim 15 and 31, Vortman further discloses that the controller is urther configured to operate the transducer elements to generate multiple foci at the target. [see [0015] of Vortman] 

Claims 4, 5, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al. (US Publication No. 2004/236253) hereinafter “Vortman” in view of Mayer et al. (U.S. Publication No. 2015/0105701) hereinafter “Mayer” and Thapliyal et al. (U.S. PG Pub. 2014/0324085) hereinafter “Thapliyal as applied to claims 1 and 19 above, and further in view of Partanen et al. (U.S. Pub. No. 2015/0080705) hereinafter “Partanen”.
Regarding claim 4 and 20, Vortman as modified by Mayer and Thapliyal further discloses a magnetic resonance (MR) unit [see [0035] and [0047] of Vortman] for of the target, wherein the controller is configured to adjust the duty cycle in response to the monitored temperature [see [0049] of Vortman]  
monitoring a temperature using MRI 
Partanen, directed towards focused ultrasound therapy using MR imaging [see abstract of Partanen] further discloses monitoring a temperature using MR.[see [0024] of Partanen]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the controller of the MRI unit of Vortman as modified by Mayer and Thapliyal to further monitor a temperature during MR according to the teachings of Partanen in order to have a higher accuracy of applying energy to the tissue.
Regarding claim 5 and 21,Vortman as modified by Mayer and Thapliyal further disclose that  the controller is further configured to responsively operate the switch matrix to energize or ground selected ones of the transducer elements of each of the sets [see [0043]-[0045] of Vortman]
Vortman as modified by Thapliyal however does not disclose that the operation is to reduce temperature inhomogeneities in at least one of an ultrasound beam path zone or the target detected by the MR monitoring.
Partanen further discloses that operation is to reduce temperature inhomogeneities in at least one of an ultrasound beam path zone or the target detected by the MR monitoring. [see [0103, part 5 of Partanen] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the operation of Vortman further and make it to reduce temperature inhomogeneities in at least one of an ultrasound beam path zone or .
Claims 9-12, 16-18, 24- 26, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman et al. (US Publication No. 2004/236253) hereinafter “Vortman” in view of Mayer et al. (U.S. Publication No. 2015/0105701) hereinafter “Mayer” and Thapliyal et al. (U.S. PG Pub. 2014/0324085) hereinafter “Thapliyal” as applied to claims 1 and 19 above, and further in view of Prus et al. (US Publication No. 2010/0318002) hereinafter “Prus” and Kushculey et al. (U.S. Publication No. 2009/0230823) hereinafter “Kushculey”.
Regarding claim 9 and 24, Vortman as modified by Mayer and Thapliyal does not disclose a cavitation detector.
Prus, directed towards detection and control of cavitation in tissue [see abstract of Prus] discloses a cavitation detector for detecting cavitation at the focus [see [0026] of Prus], 
Kushculey further discloses that the controller being configured to responsively operate the switch matrix to energize or ground selected ones of the transducer elements of each of the sets so as to reduce peak pressure at the focus in the presence of detected cavitation.[see [0105] and [0137] of Kushculey]  
It would have been obvious to a person of ordinary skill level in the art at the time of filing of the invention to modify the ultrasound system of Vortman as modified by Mayer and Thapliyal further and include a cavitation detector for detecting cavitation at the focus according to the teachings of Prus in order to have control over the formation of cavitation. Further, it would have been obvious to a person of ordinary skill level in 
Regarding claim 10 and 25, Prus further discloses that the cavitation detector is coupled to the controller,[see [0008] and [0026] of Prus]
Kushculey further discloses that the controller being further configured to (i) responsively operate the switch matrix to energize or ground selected ones of the transducer elements of each of the sets and (ii) facilitate pulse width modulation of signals driving the plurality of the sets of the transducer elements so as to achieve a cavitation effect in a predefined range. [see [0136]-[0137] of Kushculey] 
It would have been obvious to a person of ordinary skill level in the art at the time of filing of the invention to modify the ultrasound system of Vortman as modified by Thapliyal further and make the controller being further configured to (i) responsively operate the switch matrix to energize or ground selected ones of the transducer elements of each of the sets and (ii) facilitate pulse width modulation of signals driving the plurality of the sets of the transducer elements so as to achieve a cavitation effect in a predefined range according to the teachings of Kushculey in order to have better control over the formation of cavitation.
 Regarding claim 11, Kushculey further disclose at least one transducer element is shared between at least two sets of the transducer elements.[see [0128]-[0129] of Kushculey]  
claim 12 and 26, Kushculey further discloses that the controller is further configured to simultaneously operate more than one set of the transducer elements.  [see [00135]-[0137] of Kushculey]
Regarding claim 16 and 30, Kushculey further discloses that the controller is further configured to sequentially operate the transducer-element sets in round-robin fashion [see [00135]-[0137] of Kushculey]
24  Regarding claim 17 and 32, Kushculey further discloses that the target average intensity level is a spatial average intensity level.[see FIG. 12 and [0139] of Kushculey]  
Regarding claim 18 and 33, Kushculey further discloses that the target average intensity level is a temporal average intensity level. [see [0097] of Kushculey and table 1]
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793